                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


In re:
                                                               Chapter 11
FIRSTENERGY SOLUTIONS CORP., et al.,1
                                                               Case No. 18-50757
                         Debtors,                              (Jointly Administered)

_______________________________________                        Hon. Judge Alan M. Koschik

FIRSTENERGY SOLUTIONS CORP.,                                   Adversary No.

                         Plaintiff,

         v.

BLUESTONE ENERGY SALES CORP.

                         Defendant.



                                              COMPLAINT

         Plaintiff FirstEnergy Solutions Corp. (“FES” or “Plaintiff”), a debtor in the above-

captioned chapter 11 case, through its undersigned counsel, hereby files this Complaint for

turnover and breach of contract against defendant Bluestone Energy Sales Corp. (“Bluestone” or

“Defendant”), and in support thereof alleges as follows:

                                                 PARTIES

         1.      Plaintiff FES is an Ohio corporation with its principal place of business located at

341 White Pond Drive, Akron, Ohio 44320.

         1
           The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC
(“FG”) (0561), case no. 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763;
FirstEnergy Nuclear Generation, LLC (“NG”) (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company
(“FENOC”) (1483), case no. 18-50761; FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C.
(6928), case no. 18-50764. The Debtors’ address is: 341 White Pond Dr., Akron, OH 44320.


                                                      1

18-05100-amk         Doc 1      FILED 12/13/18         ENTERED 12/13/18 15:50:55                Page 1 of 7
       2.      On information and belief, Defendant Bluestone is a Virginia corporation with its

principal place of business located at 302 S. Jefferson Street, Roanoke, Virginia 24011.

                                 JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this adversary proceeding under 28 U.S.C. §§ 157

and 1334. This adversary proceeding is a core proceeding under 28 U.S.C §§ 157(b)(2)(A) and

157(b)(2)(E), and this Court may enter a final order consistent with these statutes and Article III

of the United States Constitution.

       4.      Venue is proper in the Bankruptcy Court for the North District of Ohio pursuant to

28 U.S.C. §§ 1408-09.

                                        BACKGROUND

       5.      On March 31, 2018, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors’ chapter 11 cases have been consolidated for

procedural purposes and are being jointly administered.

       6.      The Debtors are presently operating their businesses and managing their property

as debtors and debtors in possession pursuant to 1107(a) and 1108 of the Bankruptcy Code.

The Coal Purchase Agreement

       7.      On October 10, 2016, Bluestone and FES entered into a Coal Purchase Agreement

(the “Agreement”), attached hereto as Exhibit A, under which Bluestone and FES agreed that

Bluestone would purchase from FES 130,771 tons of coal (the “Purchased Tons”) that

FirstEnergy Generation LLC (“FG”) had previously purchased from Bluestone.

       8.      The Purchased Tons were located at a stockpile on Bluestone’s property, the Bent

Mountain Operation located near Meta, Kentucky, held for FG’s benefit, pursuant to a prior

agreement between Bluestone and FG (as assignee of Monongahela Power Company).




                                                 2

18-05100-amk       Doc 1     FILED 12/13/18       ENTERED 12/13/18 15:50:55            Page 2 of 7
        9.       Effectively, Bluestone was to buy back the coal it had previously sold to FES,

agreeing to pay FES after Bluestone was able to sell the coal to third-party customers.

Regardless of whether Bluestone sold all of the Purchased Tons to third parties, it agreed to take

ownership of all the Purchased Tons left at the stockpile “in no event later than February 28,

2017.” Agreement § 2.

        10.      If any Purchased Tons remained in the stockpile as of February 28, 2017,

Bluestone was obligated to pay FES for the remaining Purchased Tons no later than March 7,

201[7] (the “Final Payment Date”).2

        11.      Pursuant to the terms of the Agreement, Bluestone agreed to pay $40 per ton for

the Purchased Tons.

Bluestone Breaches the Agreement by Failing to Make the Final Payment

        12.      As of March 2, 2017, less than a week before the Final Payment Date, roughly

77,095.94 tons of coal of the Purchased Tons remained at the stockpile.

        13.      In or around March 2, 2017, FES employee Ken Peace received a letter, attached

hereto as Exhibit B, from Bluestone’s Vice President of Treasury, Summer Harrison (the “March

Letter”).

        14.      In the March Letter, Bluestone informed FES that Bluestone had a “significant

amount of coal in inventory that it [wa]s waiting to ship.” Bluestone acknowledged that it

intended to deliver the remaining Purchased Tons, approximately 77,059.94 tons (the

“Remaining Tons”), to its customers by April 15, 2017.

        15.      Accordingly, Bluestone acknowledged in the March Letter that it owed FES the

payment for the Remaining Tons under the Agreement and informed FES that payment would be

        2
          The Agreement states that the final payment is due no later than March 7, 2016. This appears to be a
scrivener’s error. The logical reading of the Agreement establishes that the parties meant that payment was due on
March 7, 2017.


                                                         3

18-05100-amk          Doc 1       FILED 12/13/18          ENTERED 12/13/18 15:50:55                 Page 3 of 7
delayed until it was able to ship the Remaining Tons to its customers. Specifically, under the

terms of the Agreement, Bluestone was to pay FES $40 per ton for the Remaining Tons by

March 7, 2017, for a total of $3,082,397.60 (the “Final Payment”).

       16.     Bluestone did not remit to FES the Final Payment on March 7, 2017, as it was

required to do under the terms of the Agreement.

       17.     Bluestone did not remit to FES the Final Payment on or around April 15, 2017, as

it said it would do in the March Letter.

       18.     On or around September 24, 2018, FES sent a letter, attached hereto as Exhibit C,

reminding Bluestone of its contractual obligation to make the Final Payment (which Bluestone

itself recognized in the March Letter) and requesting that Bluestone remit the Final Payment (the

“September Letter”).

       19.     Bluestone did not respond to the September Letter.

       20.     As of the date of this Complaint, Bluestone has not remitted to FES the Final

Payment.

                                 FIRST CLAIM FOR RELIEF

      TURNOVER OF ESTATE PROPERTY PURSUANT TO 11 U.S.C. § 542(a)-(b)

       21.     Plaintiff repeats, realleges, and incorporates by reference the allegations of

paragraphs 1 through 20 as if fully set forth herein.

       22.     Section 542(a) of the United States Bankruptcy Code provides, in pertinent part:

               [A]n entity, other than a custodian, in possession, custody, or control during the
               case, of property that the trustee may use, sell, or lease under section 363 of [the
               Bankruptcy Code], . . . shall deliver to the trustee, and account for, such property
               or the value of such property . . . .

11 U.S.C. § 542(a).

       23.     Section 542(b) of the United States Bankruptcy Code provides, in pertinent part:



                                                  4

18-05100-amk        Doc 1    FILED 12/13/18        ENTERED 12/13/18 15:50:55           Page 4 of 7
                [A]n entity that owes a debt that is property of the estate and that is matured,
                payable on demand, or payable on order, shall pay such debt to . . . the
                trustee . . . .
11 U.S.C. § 542(b).

        24.     Section 541 of the Bankruptcy Code provides that a debtor’s estate is comprised

of, subject to certain exceptions, “all legal or equitable interests of the debtor as of the

commencement of the case.” 11 U.S.C. § 541(a)(1).

        25.     Bluestone is in possession, custody, or control of the Final Payment.

        26.     Bluestone has, among other things, acknowledged through the March Letter that

the Final Payment is property of Debtor FES, or, in the alternative, that the Final Payment is a

matured debt, payable on demand, owed to the estate. However, Bluestone has failed to deliver

the Final Payment to FES.

        27.     Therefore, pursuant to 11 U.S.C. § 542(a)-(b), FES is entitled to the turnover of

the Final Payment.

                                 SECOND CLAIM FOR RELIEF

                                    BREACH OF CONTRACT

        28.     Plaintiff repeats, realleges, and incorporates by reference the allegations of

paragraphs 1 through 20 as if fully set forth herein.

        29.     Even if the Court finds that the Final Payment is not property of the estate or not a

debt such that FES is not entitled to turnover pursuant to 11 U.S.C. § 542(a)-(b), Bluestone

breached the Agreement, and FES is entitled to damages.

        30.     FES contracted with Bluestone to receive $40 per ton for the Purchased Tons. In

exchange, FES agreed to provide the Purchased Tons to Bluestone.

        31.     FES fully and properly performed all conditions, covenants, and acts required to

be performed on its part in accordance with the terms and conditions of the Agreement.


                                                   5

18-05100-amk         Doc 1    FILED 12/13/18        ENTERED 12/13/18 15:50:55             Page 5 of 7
         32.      Bluestone breached its obligations under the Agreement by failing to remit the

Final Payment to FES.

         33.      As a direct result of Bluestone’s breach, FES has sustained damages at least in the

amount of $3,082,397.60, the final amount due for the sale of the remaining 77,059.94 tons of

coal multiplied by the contractual price of $40 per ton.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests that the Court grant the following relief

against Defendant as to Counts I and II of this Complaint, and that the Court enter judgment

against Defendant as follows:

         1.       requiring Defendant to turn over, pursuant to 11 U.S.C. § 542(a)-(b), the Final

                  Payment;

         2.       in the alternative, finding that Defendant breached the Agreement by failing to

                  remit to Plaintiff the Final Payment and thus awarding appropriate damages, at

                  least in the amount of $3,082,397.60;

         3.       granting Plaintiff pre- and post-judgement interest; and

         4.       granting Plaintiff such other and further relief as the Court deems just and proper.


Dated:        December 13, 2018               Respectfully submitted,

                                              /s/ Kate M. Bradley
                                              BROUSE MCDOWELL LPA
                                              Marc B. Merklin (0018195)
                                              Kate M. Bradley (0074206)
                                              388 South Main Street, Suite 500
                                              Akron, OH 44311-4407
                                              Telephone: (330) 535-5711
                                              Facsimile: (330) 253-8601
                                              mmerklin@brouse.com
                                              kbradley@brouse.com

                                                    - and -


                                                    6

18-05100-amk          Doc 1     FILED 12/13/18      ENTERED 12/13/18 15:50:55            Page 6 of 7
                                  AKIN GUMP STRAUSS HAUER & FELD LLP
                                  Ira Dizengoff (admitted pro hac vice)
                                  Lisa Beckerman (admitted pro hac vice)
                                  Joseph Sorkin (admitted pro hac vice)
                                  One Bryant Park
                                  New York, New York 10036
                                  Telephone: (212) 872-1000
                                  Facsimile: (212) 872-1002
                                  idizengoff@akingump.com
                                  lbeckerman@akingump.com
                                  jsorkin@akingump.com


                                  Counsel for Plaintiff FES




                                        7

18-05100-amk   Doc 1   FILED 12/13/18   ENTERED 12/13/18 15:50:55   Page 7 of 7
